--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


CONSULTING AGREEMENT

        THIS CONSULTING AGREEMENT is made as of the 1st day of January, 2009 by
and between AMIR ELBAZ (the “Consultant”), and GLOBAL ENERGY, INC., a Nevada
corporation (collectively with its affiliates the “Company”).


RECITALS:

        WHEREAS, the Company wishes to engage the Consultant to render financial
advisory services to the Company and the Consultant wishes to render such
services, all as provided below.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained in this Agreement, and of other consideration (the receipt
and sufficiency of which are acknowledged by each Party), the Parties agree as
follows:

1. Scope of Services


    (a)        The Consultant shall provide the Company with such regular and
customary financial advice as is reasonably requested by the Company, provided
that the Consultant shall not be required to undertake duties not reasonably
within the scope of the financial advisory services contemplated by this
Agreement. It is understood and acknowledged by the Parties that the value of
the Consultant’s advice is not readily quantifiable, and that the Consultant
shall be obligated to render advice upon the request of the Company, in good
faith, but shall not be obligated to spend any specific amount of time in so
doing. The Consultant’s duties may include, but will not necessarily be limited
to, providing recommendations concerning the following financial and related
matters:

  1. Disseminating information about the Company to the investment community at
large;


  2. Rendering advice and assistance in connection with the preparation of
reports or other communications to shareholders or creditors;


  3. Assisting in the Company’s financial public relations;


  4. Arranging, on behalf of the Company, at appropriate times, meetings with
securities analysts or other representatives of major regional and national
investment banking firms;


  5. Rendering advice with regard to any of the following corporate finance
matters:


  i. changes in the capitalization of the Company;


  ii. changes in the Company’s financial structure;


  iii. redistribution of shareholdings of the Company’s stock;




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  iv. offerings of securities in public transactions;


  v. sales of securities in private transactions;


  vi. alternative uses of corporate assets;


  vii. structure and use of debt; and


  viii. sales of stock by insiders pursuant to Rule 144 or otherwise.


    (b)        In addition to the foregoing, the Consultant agrees to furnish
advice to the Company as reasonably requested by the Company in connection with
(i) the acquisition and/or merger of or with other companies, divestiture of
assets or any other similar transaction, or the sale of the Company itself (or
any significant percentage of the Company or its assets, subsidiaries or
affiliates thereof), and (ii) bank financings or any other financing from
financial institutions, venture capitalists or others (including but not limited
to lines of credit, performance bonds, letters of credit, loans or other
financings).

    (c)        The Consultant shall render such other financial advisory
services as may from time to time be agreed upon by the Consultant and the
Company.

    (d)        The Agreement is entered in addition to the agreement signed
between the parties on May 22, 2008.

2. Term of Agreement


    (a)       Termination Upon Notice. This Agreement may be terminated at any
time by the Consultant or by the Company by giving the other party thirty (60)
days’ advance notice in writing.

    (b)       Expiration Date. This Agreement shall terminate on December 31,
2010, if not terminated earlier under Subsection (a) above.

    (c)       Fees and Expenses. Upon the termination of this Agreement under
Subsection (a) or (b) above, the Consultant shall only be entitled to the
accrued and earned portion of his fee and to reimbursement of expenses which
were incurred before the termination becomes effective and which are
reimbursable under Section 3(b) below.

3. Fees and Expenses


    (a)       Fees.

  i. The Company shall pay the Consultant a fee of $5,000 per month for services
rendered under this Agreement. Such fee shall be paid monthly.


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  ii. The Company shall pay Consultant a lump sum of $6,000 on or before January
9, 2009 for services rendered during November and December 2008.


  iii. Consultant agrees to defer up to eighty percent (80%) of the monthly fees
due to him as per this Agreement to a later date in which the Company could
afford paying him his earned fees. Such a deferral is made by Consultant in good
faith and the same is required by the Company to the accrued fees.


  iv. The Company shall issue Consultant 150,000 shares of its common stock as
part of additional consideration. Such shares shall be issued on or before
August 1, 2009.


    (b)       Expenses. Upon presentation by the Consultant of an invoice
accompanied by supporting documentation satisfactory to the Company, the Company
shall reimburse the Consultant monthly for reasonable expenses, including
(without limitation) travel expenses, incurred directly on behalf of the Company
in connection with the performance of services hereunder.

4. Work for Others


        The Company recognizes and agrees that the Consultant may perform
services for other persons, provided that such services do not represent a
conflict of interest or a breach of the Consultant’s fiduciary duty to the
Company.

5. No Employee Benefits


        The Consultant shall not be eligible to participate in any of the
Company’s employee benefit plans, fringe benefit programs, group insurance
arrangements or similar programs.

6. Information


        In connection with Consultant’s activities on the Company’s behalf, the
Company will cooperate with Consultant and will furnish Consultant with all
information and data concerning the Company which Consultant reasonably believes
appropriate to the performance of services contemplated by this Agreement (all
such information so furnished being the “Information”) and will provide
Consultant with reasonable access to the Company’s officers, directors,
employees, independent accountants and legal counsel. The Company recognizes and
confirms that Consultant (i) will use and rely primarily on the Information and
on information available from generally recognized public sources in performing
the services contemplated by the Agreement, without having independently
verified same, (ii) does not assume responsibility for the accuracy or
completeness of the Information and such other information and (iii) will not
make an independent appraisal of any of the Company’s assets. The Information to
be furnished by the Company, when delivered, will be, to the best of the
Company’s knowledge, true and correct in all material respects and will not
contain any material misstatements of fact or omit to state any material fact
necessary to make the statements contained therein not misleading. The Company
will promptly notify Consultant if it learns of any material inaccuracy or
misstatement in, or material omission from any information thereto delivered to
Consultant. Consultant agrees to keep the Information confidential and only to
release the Information with the consent of the Company. Upon termination of
this Agreement for whatever reason, Consultant will return the Information
(without keeping any copies thereof) forthwith on demand by the Company.
Consultant on its part represents, warrants, and agrees that it has and at all
times while it is performing services under this Agreement it will comply with
all laws, rules, and regulations applicable to it in connection with the
services it performs under this Agreement.

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7. Indemnification


        The Company agrees to indemnify and hold harmless Consultant, to the
fullest extent permitted by law, from and against any and all losses, claims,
damages, liabilities, obligations, penalties, judgments, awards, costs, expenses
and disbursements (and any and all actions, suits, proceedings and
investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise, including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with litigation in which Consultant is a party)), directly or
indirectly, caused by, relating to, based upon, arising out of or in connection
with Consultant’s acting for the Company, including, without limitation, any act
or omission by Consultant in connection with its acceptance of or the
performance or nonperformance of its obligations under the Agreement, or
otherwise arising from this Agreement; provided, however, that such indemnity
agreement shall not apply to any portion of any such loss, claim, damage,
liability, obligation, penalty, judgment, award, cost, expense or disbursement
to the extent it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily from the
negligence, gross negligence or willful misconduct of Consultant, in which case
Consultant shall indemnify the Company to the same extent as set forth herein
with respect to the Company’s indemnification obligations to Consultant.

        These Indemnification provisions shall be in addition to any liability
which a party may otherwise have to the other party or the persons indemnified
below in this sentence and shall extend to the following: the parties and their
respective affiliated entities, directors, officers, employees, legal counsel,
consultants and controlling persons (within the meaning of the federal
securities law). All references to a party in these Indemnification provisions
shall be understood to include any and all of the foregoing.

        If any action, suit, proceeding or investigation is commenced, as to
which a party proposes to demand indemnification, it shall notify the other
party with reasonable promptness; provided, however, that the indemnifying party
shall be relieved from its obligations hereunder to the extent a failure by the
indemnified party to notify the indemnifying party with reasonable promptness
results in a significant increase in the indemnifying party’s obligations
hereunder. The indemnified party shall have the right to retain counsel of its
own choice to represent it, which counsel shall be reasonably acceptable to the
indemnifying party, and the indemnifying party shall pay the reasonable fees,
expenses and disbursements of such counsel; and such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with the
indemnifying party and any counsel designated by the indemnifying party. The
indemnifying party shall be liable for any settlement of any claim against the
indemnified party made with the indemnifying party’s written consent, which
consent shall not be unreasonably withheld. The indemnifying party shall not,
without prior written consent of the indemnified party, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent includes, as a condition
or term thereof, the giving by the claimant to the indemnified party of an
unconditional and irrevocable release from all liability in respect of such
claim.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one had, and Consultant, on the other hand, shall
contribute to the losses, claims, damages, obligations, penalties, judgments,
award, liabilities, costs, expenses and disbursements to which the indemnified
persons may be subject in accordance with the relative benefits received by the
Company, on the one hand, and Consultant, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements and the relevant equitable considerations shall also be
considered. No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation. Notwithstanding the foregoing, Consultant shall
not be obligated to contribute any amount hereunder that exceeds the amount of
fees previously received by Consultant pursuant to the Agreement nor shall the
Company be obligated to contribute any amount hereunder that exceeds the amount
of the net proceeds received by Company from transactions consummated with the
advise or other services of the Consultant as contemplated by this Agreement.

        Neither termination nor completion of the engagement of Consultant
referred to the above shall affect these Indemnification provisions which shall
continue to remain operative and in full force and effect.

8. Independent Contractor


        In performing services for the Company pursuant to this Agreement, the
Consultant shall act in the capacity of an independent contractor with respect
to the Company and not as an employee of the Company. As an independent
contractor, the Consultant shall accept any directions issued by the Company
pertaining to the goals to be attained and the results to be achieved by him but
shall be solely responsible for the manner and hours in which he will perform
his services under this Agreement.

9. Compliance with Legal Requirements


        The Company shall not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage nor any other
statutory benefit to the Consultant. The Consultant shall comply at his expense
with all applicable provisions of workers’ compensation laws, unemployment
compensation laws, federal Social Security law, the Fair Labor Standards Act,
federal, state and local income tax laws, and all other applicable federal,
state and local laws, regulations and codes relating to terms and conditions of
employment required to be fulfilled by employers or independent contractors.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

10. Miscellaneous Provisions


    (a)        Assignment and Successors. Neither party shall assign any right
or delegate any obligation hereunder without the other party’s written consent,
and any purported assignment or delegation by a party hereto without the other
party’s written consent shall be void. The benefits of this Agreement shall
inure to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns and
representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
assigns.

    (b)        Waiver of Jury Trial. Each of the Company and Consultant (and, to
the extent permitted by law, on behalf of their respective equity holders and
creditors) hereby knowingly, voluntarily and irrevocably waives any right it may
have to a trial by jury in respect of any claim based upon, arising out of or in
connection with this Agreement and the transactions contemplated hereby. Each of
the Company and Consultant hereby certify that no representative or consultant
of the other party has represented expressly or otherwise that such party would
not seek to enforce the provisions of this waiver. Further each of the Company
and Consultant acknowledges that each party has been induced to enter this
Agreement by, inter alia, the provisions of this Section.

    (c)        Severability. If it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) that any term or
provision hereof is invalid or unenforceable, (i) the remaining terms and
provisions hereof shall be unimpaired and shall remain in full force and effect
and (ii) the invalid or unenforceable provision or term shall be replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of such invalid or unenforceable term or provision.

    (d)        Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto and supersedes any and all prior
agreements, arrangements and understanding relating to the matters provided for
herein. No alteration, waiver, amendment, change or supplement hereto shall be
binding or effective unless the same is set forth in writing signed by a duly
authorized representative of each party.

    (e)        No Third Party Rights. This Agreement does not create, and shall
not be construed as creating, rights enforceable by any person or entity not a
party hereto, except those entitled thereto by virtue of the indemnification
provisions hereof.

11. Representations


    (a)        The Company has all requisite corporate power and authority to
enter into this Agreement and the transactions contemplated hereby. This
Agreement has been duly and validly authorized by all necessary corporate action
on the part of the Company and has been duly executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws).

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (b)        Consultant has all requisite corporate power and authority to
enter into this Agreement, once executed by Consultant’s officers. This
Agreement has been duly and validly authorized by all necessary corporate action
on the part of Consultant and has been duly executed and delivered by Consultant
and constitutes a legal, valid and binding agreement of Consultant, enforceable
in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws).

12. Applicable Law


        The validity and interpretation of this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding such
state’s conflicts of laws rules).

13. Counterparts


        This Agreement may be executed in any number of counterparts. Each
executed counterpart shall be deemed to be an original. All executed
counterparts taken together shall constitute one Agreement.

14. Notice


        Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. certified mail, return receipt requested and
postage prepaid. In the case of the Consultant, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS OF their agreement, the Parties have duly executed this
Agreement as of the date first written above.

CONSULTANT


/s/ Amir Elbaz
——————————————
Amir Elbaz



GLOBAL ENERGY, INC.


By: /s/ Asi Shalgi
——————————————
Asi Shalgi
Chief Executive Officer


8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------